Carroll, J.
The defendant was charged with violating St. 1913, c. 655, § 15. He was the superintendent in charge of the construction and prepared the plans for an addition to a school house in Dalton in 1915. Plans for the alterations, including those for heating, ventilation and sanitation, were filed with the supervisor of plans, as required by the statute. The plans were disapproved by the supervisor by letter of May 17,1915, in which the defendant was directed to provide means of bringing fresh air into the addition, “with fresh air rooms in the basement, bringing the air in at the rate of thirty . . . cubic feet for each pupil per minute, on the warm side of the room, approximately eight . . . feet above the floor; and taking out the foul air at or near the floor line near the same location.” The defendant proceeded with the construction of the alterations in disregard of these directions for ventilation, and in place thereof installed the system of ventilation shown by the origial plans submitted to the supervisor. It was agreed that there was no other violation of the statute or of the regulations of the State police made thereunder, and it was also agreed that the system of ventilation provided and installed by the defendant was reasonable and adequate, as was the system prescribed by the supervisor, and that the requirements of the supervisor relating to ventilation were not necessary to prevent the spread of fire or its communication from any steam boiler or heating apparatus in the building.
In the Superior Court the only evidence was the agreed statement of facts. The defendant moved for a directed verdict. The motion was denied and the jury were instructed to return a verdict of guilty. The defendant was sentenced to pay a fine of $50, and *90the case was reported to this court at the request of the defendant with the consent of the district attorney, on the question whether there was error in denying the defendant’s motion, and in the direction to the jury to return a verdict of guilty upon the evidence.
The St. 1913, c. 655, § 15, provided that no building of the kind enumerated, including school houses, should be erected or altered until a copy of the plans and specifications had been deposited with the supervisor of plans of the building inspection department of the district police, by the person causing the erection or alteration, or by the architect thereof. Such plans and specifications were to include those for heating, ventilation and sanitation as the supervisor of plans might require. The statute also enacts that such building shall not be constructed without sufficient means of escape from fire, and the supervisor of plans was given authority to require that the stairways be enclosed, that egress doors and windows shall open outward, that places of egress shall be properly lighted, and he was authorized to make such further requirements as were necessary to prevent the spread of fire, or its communication from any steam boiler or heating apparatus therein. The statute also provides that the .certificate of approval, or the specifications necessary for compliance with the requirements of the statute, should be issued to the person causing the erection or alteration of the building, or to the architect thereof, and after a certificate of approval or specifications of requirements had been issued, no change should be made in the plans and specifications of the building without the permission in writing of the supervisor, and by § 16 of the statute, whoever erects or makes alterations in a building, or an architect who draws plans or specifications, or superintends the erection of a building in violation of the statute, shall be punished. '
The plans and specifications were not approved as required by the statute. Even if the supervisor exceeded the authority given him by law about which we express no opinion, and the plans for ventilotion should in fact have been approved, still the defendant vioIated the statute by altering the school house without the approval required by the statute. Even if the approval was improperly withheld, and if the part of the statute relating to heating, ventilotion and sanitation should be construed as contended by the defendant, see, in this connection, Kilgour v. Gratto, 224 Mass. 78; *91Burgess v. Mayor & Aldermen of Brockton, 235 Mass. 95; Commonwealth v. Slocum, 230 Mass. 180, 192; Commonwealth v. Hyde, 230 Mass. 6, 8; Stevens, landowner, 228 Mass. 368, and was of no effect because it gave the supervisor arbitrary power and placed in the hands of a subordinate officer an unregulated authority, without rules or regulations showing what system should be adopted, nevertheless there is no contention that the statute was not in all other respects constitutional, and if the statute in that part of it which relates to heating, ventilation and sanitation was unreasonable, the defendant’s remedy was to compel the approval of the plans and specifications by a writ of mandamus, Commonwealth v. McCarthy, 225 Mass. 192; or pursue the remedy given him by § 55 of the statute.
In Commonwealth v. McCarthy, supra, a rule established by the State examiner of plumbers prohibited a journeyman plumber from taking an examination to become a master plumber until the lapse of three years after he had been licensed as a journeyman. It was held that this rule was invalid, but that in doing business as a master plumber in violation of the rule the defendant violated the statute, and that his remedy was by writ of mandamus. And the fact that the examiner made a mistake of law as to his power in making an invalid rule, did not warrant the defendant in proceeding in violation of the terms of the statute. That case applies to the case before us and governs it, and on the agreed facts, even if the construction of the statute claimed by the defendant is correct, the defendant made the alterations without the approval required and therefore acted in violation of the statute.
The case was submitted on an agreed statement of facts, the defendant moving for a directed verdict. A question of law only was involved, and there was no error in directing a verdict of guilty on the facts agreed to.

Judgment affirmed.